Citation Nr: 1432326	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-38 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 1976. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction for the appeal is now with the Wichita, Kansas RO.

In the appellant's VA Form 9 dated in September 2010, he requested a videoconference hearing before a Veterans Law Judge.  A hearing was not held and the Board remanded the appeal in October 2012 for a hearing to be rescheduled.  A hearing was rescheduled for March 2013 and the notice of the hearing was sent to the address provided by the appellant.  The appellant failed to report for the hearing.  Although a letter from the Board dated later was returned as undeliverable, the February 2013 letter scheduling the hearing was not returned as undeliverable.  Thus, the appellant's hearing request is deemed to be withdrawn.

In March 2014, the Board received new, pertinent evidence from the appellant's representative, accompanied by a waiver of review by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (2013).  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the procedural history of the case and the nature of the evidence, the Board has characterized the claim of service connection for a psychiatric disability as noted on the title page.

The issues of service connection for a sleep disorder, a psychiatric condition, and a back disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran has hypertension causally related to, or aggravated by, service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Proper notice was provided in September 2009.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records (STR), VA treatment records, and the Veteran's statements in support of the claim.  The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

No VA examination has been secured in connection with the service connection claim for hypertension because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service, or had hypertension, a presumptive disease during the pertinent presumptive period.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran's STRs are negative for complaints, treatment or diagnosis of hypertension during his period of active service.  The Veteran underwent physical examination and enlistment in January 1975 and separation examination in January 1976.  Neither examination report includes diagnoses or references to hypertension.  There are no complaints or findings referable to hypertension during service.  

VA treatment records from the Mountain Home VA Medical Center (VAMC) show treatment for hypertension beginning in 2009, over three decades after service.  None of those treatment reports indicate that the Veteran claimed his hypertension had an onset in service or within a year of service.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is no other medical evidence in the record to consider.  The Board also considered the Veteran's lay statements.  Although lay persons are competent to provide opinions on some medical issues, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his hypertension.

In deciding this appeal, the competent medical evidence carries greater probative weight.  There is no medical evidence that the Veteran's hypertension was caused or aggravated be service, or manifested within one year of service.  Therefore, entitlement to service connection is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The recently submitted evidence includes a September 2013 letter from a private physician relating current diagnoses of sleep apnea and degenerative disc disease of the lumbar spine to service.  VA treatment records note complaints of sleep problems beginning in February 2009.  The Veteran contends that he observed symptoms of a sleep disorder during active duty.  His service treatment records (STRs) include two treatment reports for back spasms, one in March 1975 and one in October 1975.  Post-service VA treatment records since 2009 show treatment for chronic low back pain.  

Therefore an examination and opinion as to the etiology of any diagnosed back condition or sleep disorder should be obtained.  McLendon, 20 Vet. App. at 79;
38 C.F.R. § 3.159(c)(4).  

The Veteran also contends that he suffers a psychiatric disorder as a result of service.  The STRs are negative for any complaints of, or findings of, an acquired psychiatric disability.  The first evidence of treatment for a psychiatric problem is dated in August 2009 which included a diagnosis of an adjustment disorder with depressed mood.  However, an evaluation conducted at that time included the reviewer's consideration that the Veteran experienced military sexual trauma, but noted that his military records were not available "for verification."  

On remand, the AMC/RO should obtain the Veteran's service personnel records and notify him of alternate evidence he may submit to corroborate the claimed sexual trauma in service.  Thereafter, a VA examination should be conducted.  McLendon, 20 Vet. App. at 79; 38 C.F.R. § 3.159(c)(4).  

Updated and outstanding private and VA treatment records should also be obtained.  There is a letter from a private physician, but no records; and the most current VA treatment record is dated in March 2010.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received treatment/examination for his sleep disorder, psychiatric condition, and back condition since service, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.

After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include including any VA records.

2.  Provide the Veteran notice of the provisions of 38 C.F.R. § 3.304(f)(5) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault, to include, but not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, physicians, family members, roommates, fellow service members or clergy.

3.  Request the Veteran complete VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, in order to obtain sufficiently specific details of the Veteran's alleged in-service stressful event(s) to permit verification of this claimed PTSD stressor(s).  Once specific identifying information has been provided by the Veteran, make all attempts necessary to verify the Veteran's reported in-service PTSD stressor(s).

4.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.  Prior to the examination, the AMC/RO should specify for the examiner any stressor that it is determined is established by the record, to include any stressor claimed by the Veteran that is related to an in-service personal assault.

All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

a.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.

If the stressor involves a military sexual trauma (MST), the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of a personal assault having been committed upon the Veteran in service.  

b.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (50 percent or more likelihood) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

5.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any sleep disorder, including sleep apnea, which may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any sleep disorder that may be present is etiologically related to the Veteran's active duty service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

6.  Then, schedule a VA examination to determine the nature, extent and etiology of any back disability which may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any back disorder that may be present is etiologically related to the Veteran's active duty.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

7.  Then, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


